RICHARDS, J.
Leland Belden was charged with rape, and assault with intent to commit rape upon a girl seventeen years of age, who is shown by the evidence to be feeble-minded. A jury in the Ottawa Common Pleas returned a vedict of not guilty on the first count and guilty on the second count; and sentence has been passed accordingly.
On error proceedings, it was claimed that there is no evidence showing the alleged crime to have been committed in Ottawa County; that the court erred in the admission of the testimony of Dr. Louis- Miller as to the mental condition of the prosecuting witness; and that the verdict is manifestly against the weight of the evidence. The Court of Appeals held:
1. The evidence shows that the transaction occurred- on Put-in-Bay Island. Courts may take judicial notice of geographical division, particularly those existing within the jurisdiction of the court.
2. Within this rule, we hold that the Court may take judicial notice that Put-in-Bay is-located within the County of Ottawa, State of Ohio.
3. Dr. Miller, after being duly qualified was permitted to give his opinion that the prosecuting witness was feeble-minded; that her mental capacity is that of a child about six years old, and her reasoning power is very much diminished. He also testified that her judgment and knowledge are infantile in character but on the emotional side she seems more normal and seems to have normal instincts and can distinguish right from wrong in a general way.
4. The prosecuting witness’ mental and physical condition was competent to assist in enabling the jury to determine the kind of an assault made by the accused and the force used or necessary to be used in the attempt to accomplish his purpose.
5. The verdict is not manifestly against the weight of the evidence; and the evidence warrants the conclusion reached by the jury.
Judgment affirmed.
(Culbert & Williams, JJ., concur.)